       Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JACKSON WOMEN’S HEALTH
 ORGANIZATION, on behalf of itself and its
 patients,

 and

 SACHEEN CARR-ELLIS, M.D., M.P.H., on
 behalf of herself and her patients,

              Plaintiffs,

 v.                                                      Case No. 3:18-cv-171-CWR-FKB

 THOMAS DOBBS, M.D., in his
 official capacity as State Health Officer of
 the Mississippi Department of Health, et al.


              Defendants.

        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                      PRELIMINARY INJUNCTION

               Just four months after this Court permanently enjoined H.B. 1510, which banned

abortion after 15 weeks of pregnancy (the “15 Week Ban”), Mississippi enacted Senate Bill 2116

(“S.B. 2116” or the “6 Week Ban”), a near-total abortion ban that represents the latest salvo in

Mississippi’s “decades-long campaign, fueled by national interest groups, to ask the Supreme

Court to overturn Roe v. Wade.” Jackson Women’s Health Org. v. Currier, 349 F. Supp. 3d 536,

542 (S.D. Miss. 2018), appeal filed, No. 18-60868 (5th Cir. Dec. 17, 2018). Plaintiffs seek a

preliminary injunction to block enforcement of S.B. 2116, the State’s second effort in only a year

to adopt an unconstitutional ban on abortion well before viability, and strip pregnant women of
      Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 2 of 14



their constitutionally protected freedom to decide whether or not to continue a pregnancy prior to

viability. 1

                  S.B. 2116 makes it a criminal offense to perform an abortion if a “fetal heartbeat”

is detected, thereby banning abortions beginning at approximately 6 weeks of pregnancy except in

extremely narrow circumstances. If allowed to take effect on July 1, 2019, the 6 Week Ban will

prohibit nearly all abortions in Mississippi, which is precisely the state’s goal. The 6 Week Ban

continues a long-running strategy by Mississippi lawmakers and national anti-abortion special

interest groups to eliminate abortion in the state, and ultimately the entire nation. This strategy

has taken various forms, including the web of onerous laws and regulations that are the subject of

Plaintiffs’ pending legal challenge, and now, in its most brazen iteration yet, the state seeks to ban

abortions at a point so early that many women may not even be aware they are pregnant before the

ban strips them of their rights. The 6 Week Ban is on a collision course with Roe v. Wade and its

progeny, by design. See, e.g., Larrison Campbell, Republicans, Emboldened by a Trump Supreme

Court, Advance ‘Heartbeat” Abortion Ban Bill For First Time, MISSISSIPPI TODAY (Feb. 5, 2019),

https://mississippitoday.org/2019/02/05/republicans-emboldened-by-a-trump-supreme-court-

advance-heartbeat-abortion-ban-bill-for-first-time/ (quoting a sponsor of S.B. 2116, Sen. Joey

Fillingane, describing current Supreme Court composition as “absolutely . . . a factor” behind the

6 Week Ban). Indeed, in response to a tweet threatening legal action if S.B. 2116 was signed,


1
  Plaintiffs are filing this Motion simultaneously with their motion for leave to file a supplemental amended complaint
that supplements the existing complaint to add new claims and allegations related to the 6 Week Ban. Plaintiffs
understand, however, that the Court must grant that motion for leave before ruling on this Motion.

Plaintiffs are not moving this Court to re-open Part I of this case under Fed. R. Civ. P. 60(b) or to modify the permanent
injunction issued against the 15 Week Ban. (ECF No. 89.) Plaintiffs seek preliminary injunctive relief against S.B.
2116 because it has the effect of imposing an undue burden on Plaintiffs’ patients’ right to pre-viability abortion. At
this time, Plaintiffs do not seek preliminary injunctive relief based on their claims that the 6 Week Ban deprives
Plaintiffs’ patients of their right to equal protection or that it imposes an undue burden because it has an improper
purpose, both of which are set forth in their proposed supplemental amended complaint. (ECF No. 99-1.)



                                                            2
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 3 of 14



Governor Bryant tweeted: “We will all answer to the good Lord one day. I will say in this instance,

‘I fought for the lives of innocent babies, even under threat of legal action.’” 2     Mississippi’s

willful disregard of settled precedent—and its flouting of this Court’s clear ruling four months

ago—lays bare its true purpose, and cannot be condoned.

                Plaintiffs can make the necessary showing to support a preliminary injunction.

Given controlling precedent and this Court’s recent order enjoining the 15 Week Ban, Plaintiffs

almost certainly will succeed on the merits of their claim that the 6 Week Ban violates the rights

of their patients under the Due Process Clause of the Fourteenth Amendment. The Constitution

guarantees—as recently reaffirmed by this Court, following decades of Supreme Court

precedent—that women have the authority to decide for themselves whether or not to have an

abortion before viability. The 6 Week Ban supplants that authority with the coercive power of the

State of Mississippi (indeed, even earlier in pregnancy than the 15 Week Ban) and, as such, is

unconstitutional.

                In addition, enforcement of the 6 Week Ban will irreparably harm Plaintiffs’

patients by denying their constitutional right to obtain a pre-viability abortion and by effectively

making abortion care unavailable in Mississippi. If the 6 Week Ban takes effect, it will prohibit

nearly all abortions performed at Jackson Women’s Health Organization, the only licensed

abortion facility and regular abortion provider in the state. Defendants, by contrast, will not be

harmed by an injunction that maintains the status quo, nor will the public interest be served by

enforcement of an unconstitutional law. A preliminary injunction against the 6 Week Ban is

therefore warranted.




2
          Phil         Bryant        (@PhilBryantMS),        TWITTER   (Mar.         20,      2019),
https://twitter.com/PhilBryantMS/status/1108503101781262336.


                                                    3
      Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 4 of 14



                                        FACTUAL BACKGROUND

         I.       The 6 Week Ban.

                  On March 21, 2019, a year after signing the 15 Week Ban and just four months

after this Court permanently enjoined that prior ban as unconstitutional, Mississippi Governor Phil

Bryant signed S.B. 2116 into law. See Jackson Women’s Health Org., 349 F. Supp. 3d at 538.

S.B. 2116, entitled “An Act . . . To Prohibit An Abortion Of An Unborn Human Individual With

A Detectable Fetal Heartbeat,” prohibits the performance of “an abortion on a pregnant woman

with the specific intent of causing or abetting the termination of the life of the unborn human

individual that the pregnant woman is carrying and whose fetal heartbeat has been detected[.]”

S.B. 2116 § 1(2)(a), 2019 Leg., Reg. Sess. (Miss. 2019). 3                 Detection of a “fetal heartbeat” can

occur as early as 6 weeks, 0 days of pregnancy, as measured from the first day of a woman’s last

menstrual period (LMP). 4 See Decl. Sacheen Carr-Ellis, M.D., M.P.H., Supp. Pls.’ Mot. for

Prelim. Inj. (“Carr-Ellis Decl.”) ¶¶ 11-12. 5            The ban becomes effective on July 1, 2019. S.B.

2116 § 3.

                  The only exceptions to the 6 Week Ban are if the abortion is “designed or intended,

in the person’s reasonable medical judgment, to prevent the death of a pregnant woman or to


3
  “Fetal heartbeat” is defined as “cardiac activity or the steady or repetitive rhythmic contraction of the fetal heart
within the gestational sac.” Id. § 1(1)(a). A copy of S.B. 2116 is attached to the accompanying Motion for Preliminary
Injunction as Exhibit A (“Ex. A”).
4
  Pregnancy is commonly measured by the number of days that have passed since the first day of a woman’s last
menstrual period (“LMP”), also referred to as “gestational age.” LMP does not always correlate with the actual
number of days since a given woman’s last period, including because women may ovulate without having a menstrual
period two weeks before. LMP may be better understood as roughly two weeks before fertilization. Carr-Ellis Decl.
¶ 7 n.1.
5
  Plaintiff Sacheen Carr-Ellis, M.D., M.P.H. is a board-certified obstetrician/gynecologist licensed to practice
medicine in Mississippi. Id. ¶ 1. Dr. Carr-Ellis has been providing abortion services for approximately twenty years
and has been Jackson Women’s Health Organization’s medical director since 2015. Id. ¶¶ 3-4. Dr. Carr-Ellis’s
declaration in support of Plaintiffs’ motion is attached to the accompanying Motion for Preliminary Injunction as
Exhibit B.



                                                          4
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 5 of 14



prevent a serious risk of the substantial and irreversible impairment of a major bodily function of

the pregnant woman.” Id. § 1(2)(b)(i). 6 These limited exceptions to the 6 Week Ban are even

more restrictive than the 15 Week Ban, which provided an exception for severe fetal abnormalities.

See H.B. 1510 § 1.4(b).

                 Violation of the 6 Week Ban subjects abortion providers to severe criminal

penalties and professional sanctions: “purposeful[], knowing[] or reckless[]” violation is a

misdemeanor punishable by a penalty of $1,000, up to 6 months’ imprisonment in a county jail, or

both, and a violation (even if unintentional) also is “grounds for the nonissuance, suspension,

revocation or restriction of a [medical] license or the denial of restatement or renewal of a

[medical] license” by the state. S.B. 2116 §§ 1(2)(e) and 2(16); see Miss. Code Ann. § 41-41-39.

        II.      The 6 Week Ban is a Near-Total Abortion Ban.

                 The critical and undisputable fact that supports—indeed, compels—issuance of a

preliminary injunction is that the 6 Week Ban, like the 15 Week Ban before it, prohibits abortion

before viability. As described below, viability—the point at which there is a reasonable likelihood

that a fetus will be able to survive for a sustained period of time outside the womb, with or without

medical assistance—is medically impossible at 6 weeks LMP, when the ban begins to operate.

Carr-Ellis Decl. ¶ 20.

                 Prior to an abortion at the Jackson Women’s Health Organization (“the Clinic”), 7

it is standard medical practice—and a requirement under Mississippi law—for a clinician to



6
 If a person performs an abortion under these exceptions, the 6 Week Ban requires the person to “declare in writing,
under penalty of perjury,” that the abortion was necessary for one of these purposes and “provide in that written
document, under penalty of perjury, the medical condition of that pregnant woman that the [abortion] will assertedly
address, and the medical rationale for the conclusion” that the exception applied. S.B. 2116 § 1(2)(b)(ii).
7
  Jackson Women’s Health Organization (“the Clinic”) is the only licensed abortion facility in Mississippi. Id. ¶ 4.
The Clinic provides more than 2,000 abortions each year. Id. ¶ 6. Abortion care is available at the Clinic beginning
at approximately 5 weeks up to 16 weeks 0 days LMP. Id. ¶ 7.


                                                         5
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 6 of 14



perform an ultrasound on the patient. Carr-Ellis Decl. ¶ 8. An ultrasound is performed for a variety

of reasons, including determining the gestational age of the pregnancy and determining whether

the pregnancy is located in the patient’s uterus. Id. It can also detect embryonic or fetal cardiac

activity. Id. The earlier the patient’s pregnancy, the more likely a clinician is to use vaginal, rather

than abdominal, ultrasound, because vaginal ultrasound creates a clearer image than abdominal

ultrasound. Id. ¶ 9. It is necessary, before performing an abortion, to confirm that the pregnancy

is in the uterus, and not ectopic. The Clinic does not typically perform abortions before 5 weeks,

0 days LMP because, due to the embryo’s very small size at that stage, it may not be possible to

confirm the location of the pregnancy, even with the use of vaginal ultrasound, as is necessary

before performing an abortion. Id. ¶ 10.

                Cardiac activity in a still-forming embryo can be detected with the use of vaginal

ultrasound at approximately 6 weeks, 0 days LMP. Id. ¶ 11. At that point in pregnancy, the

embryo is tiny, and cardiac activity can be seen—as a flicker on the screen—on ultrasound, but it

cannot be heard. Id. At that point in pregnancy, no embryo is capable of surviving for a sustained

period outside the womb, with or without medical assistance: the 6 Week Ban prohibits abortions

many months before a fetus may be viable. Id. ¶ 19.

                Many women do not make their first trip to the Clinic by 6 weeks LMP, and thus

the 6 Week Ban bans abortion before many women even have begun to seek such care. See id. ¶

12. Until they miss a period, many women have no reason to suspect that they may be pregnant.

Id. ¶ 13. To put S.B. 2116 in perspective, for a woman with an average menstrual cycle (e.g., a

period every 28 days), 6 weeks, 0 days LMP is just two weeks after a missed period. Id. ¶ 13.

However, even at that point, many women may not have any of the physical indicators of potential

pregnancy, such as a missed period. Id. ¶ 14. Many women do not menstruate at regular intervals,




                                                   6
      Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 7 of 14



or go long stretches without experiencing a menstrual period, and therefore may not even realize

at 6 weeks LMP that they may be pregnant. Indeed, it is normal for women to have an ovulatory

cycle that is not within two weeks of their last period. Id. Further, women may experience

bleeding—including bleeding during early pregnancy—that can be mistaken for a period, and

irregular periods or intra-menstrual bleeding may occur in women who are obese. Id.

               In addition, women who have certain medical conditions, who are breastfeeding, or

who use hormonal contraceptives may not experience a missed period at 6 weeks LMP. Id. ¶ 15.

Breastfeeding, for example, can suppress menstruation for weeks or months, and even after a

woman’s period returns, it may continue to be irregular; it is common for a breastfeeding woman

to have a shorter or longer period than normal, to skip a period, or to have a period return and then

go months before her next one. Id. Additionally, women using hormonal contraception can

become pregnant, but may not have regular periods or experience a period at all. Id.

               For all of these reasons, a woman may be 6 weeks pregnant but not even realize she

has missed a period, much less consider that missed period as unusual or a signal that she may be

pregnant, yet as a result of the 6 Week Ban, she would be prohibited from seeking an abortion.

Id.¶ 16.

               If allowed to go into effect, the 6 Week Ban would bar nearly all of the Clinic’s

patients from obtaining an abortion in Mississippi. Id. ¶¶ 12, 15. These patients will either be

forced to carry their pregnancy to term against their will or to leave the state to obtain care. Id. ¶

18.

                                           ARGUMENT

               A plaintiff is entitled to a preliminary injunction where, as here, the following

elements are met: (1) a substantial likelihood of success on the merits; (2) substantial threat of




                                                  7
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 8 of 14



irreparable injury; (3) the injury to the plaintiff outweighs any harm the injunction might cause

defendants; and (4) granting the injunction will not disserve the public interest. See, e.g., Jackson

Women’s Health Org v. Currier, 760 F.3d 448, 452 (5th Cir. 2014); Janvey v. Alguire, 647 F3d

585, 595 (5th Cir. 2011). As set forth below, each factor weighs heavily in Plaintiffs’ favor.

        I.      Plaintiffs Will Succeed on the Merits of Their Substantive Due Process Claim.

                Plaintiffs are virtually certain to succeed on the merits of their claim that the 6 Week

Ban violates women’s liberty rights under the Fourteenth Amendment by banning abortions before

viability. In permanently enjoining the 15 Week Ban, this Court held, as it was bound to do under

Supreme Court precedent, that a ban on abortion prior to viability is unconstitutional. Jackson

Women’s Health Org., 349 F. Supp. 3d at 542-43. This straightforward constitutional rule applies

regardless of the particular point before viability at which the state bans abortion, regardless of

whatever interests the state may assert in support of the ban, and regardless of any exceptions the

ban may include. Id. at 540-43; see also Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833,

879 (1992); id. at 846 (“Before viability, the State’s interests are not strong enough to support a

prohibition of abortion . . . .”).

                An unbroken line of Supreme Court and Fifth Circuit precedent reaffirms that the

State has no power to “prohibit any woman from making the ultimate decision to terminate her

pregnancy before viability.” Casey, 505 U.S. at 879; see Whole Woman’s Health v. Hellerstedt,

136 S. Ct. 2292, 2299 (2016) (reaffirming that a law is invalid if it bans abortion “before the fetus

attains viability”) (quoting Casey, 505 U.S. at 878)); Gonzales v. Carhart, 550 U.S. 124, 146

(2007) (“assum[ing]” the principle that “[b]efore viability, a State ‘may not prohibit any woman

from making the ultimate decision to terminate her pregnancy’” (quoting Casey, 505 U.S. at 879));

Roe v. Wade, 410 U.S. 113, 163-64 (1973); accord Jackson Women’s Health Org., 760 F.3d at




                                                   8
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 9 of 14



457 (“Pre-viability, a woman has the constitutional right to end her pregnancy . . . .”); Sojourner

T v. Edwards, 974 F.2d 27, 31 (5th Cir. 1992) (striking down ban on all abortions with exceptions),

cert. denied, 507 U.S. 972 (1993).

               Given this unwavering precedent, abortion “bans do not fare well in court.”

Jackson Women’s Health Org., 349 F. Supp. 3d at 541; see Isaacson v. Horne, 716 F.3d 1213,

1217, 1231 (9th Cir. 2013) (striking down ban on pre-viability abortions at 20 weeks with

exceptions), cert. denied, 571 U.S. 1127 (2014); Jane L. v. Bangerter, 102 F.3d 1112, 1118 (10th

Cir. 1996) (striking down ban on pre-viability abortions at 22 weeks with exceptions), cert. denied,

520 U.S. 1274 (1997); Sojourner T, 974 F.2d at 31 (striking down ban on all abortions with

exceptions); Guam Soc’y of Obstetricians & Gynecologists v. Ada, 962 F.2d 1366, 1368-69 (9th

Cir. 1992) (striking down ban on all abortions with exceptions), cert. denied, 506 U.S. 1011

(1992); Memorandum Opinion and Order at 45-48, Bryant v. Woodall, 1:16-cv-1368-WO-LPA

(M.D.N.C. Mar. 25, 2019), ECF No. 84 (striking down North Carolina’s 20-week ban on abortion).

               Similarly, no attempt to ban abortion after detection of an embryonic heartbeat has

survived a court challenge. See, e.g., MKB Management Corp. v. Stenehjem, 795 F.3d 768, 772-

73 (8th Cir. 2015) (striking down North Dakota ban on abortion following detectable embryonic

heartbeat, which banned abortion at approximately 6 weeks, as unconstitutional under established

Supreme Court precedent), cert. denied, 136 S. Ct. 981 (2016); Edwards v. Beck, 786 F.3d 1113,

1117-19 (8th Cir. 2015) (striking down Arkansas ban on abortion at 12 weeks if fetal heartbeat

was detected), cert. denied, 136 S. Ct. 895 (2016). In fact, just weeks ago a federal court entered

a temporary restraining order against Kentucky’s own version of the 6 Week Ban, a law that would

ban abortion after embryonic cardiac activity is detected, which, like the ban here, would have

prohibited nearly all abortions in the state by banning abortion at approximately 6 weeks LMP.




                                                 9
     Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 10 of 14



See Temporary Restraining Order at 2-3, ENW Women’s Surgical Center v. Beshear, No. 3:19-cv-

178-DJH (W.D. Ky. Mar. 15, 2019), ECF No. 15 (finding plaintiffs have a “strong likelihood of

success” in establishing the law is an unconstitutional ban on pre-viability abortion). 8 And a day

ago, that court extended the temporary restraining order through the date of a final ruling in the

case. Mem. of Conference & Order at 2, ENW Women’s Surgical Center v. Beshear, No. 3:19-

cv-178-DJH (W.D. Ky. Mar. 27, 2019), ECF No. 32.

                  The same result should follow here. As this Court succinctly reasoned just a few

months ago in striking down Mississippi’s 15 Week Ban, “[t]he record is clear: States may not ban

abortions prior to viability; 15 weeks lmp is prior to viability; and plaintiffs provide abortion

services to Mississippi residents after 15 weeks lmp. As the facts establish, [H.B. 1510] is

unlawful.” Jackson Women’s Health Org., 349 F. Supp. 3d at 540. The same reasoning applies

here. The 6 Week Ban prohibits abortion beginning at approximately 6 weeks LMP, months before

viability. See Carr-Ellis Decl. ¶¶ 12, 19-20. Nearly all of the Clinic’s patients obtain abortion care

at or after that point. Id. ¶ 18. If the 6 Week Ban takes effect, nearly all abortion care will be

illegal in Mississippi, except in extremely limited circumstances. See id. ¶¶ 17-18. Accordingly,

under settled law, including a Fifth Circuit ruling striking down Louisiana’s abortion ban three

decades ago and this Court’s ruling striking down the 15 Week Ban four months ago, the 6 Week

Ban is unlawful: the state has no power to prohibit abortion before viability, which is exactly what

the 6 Week Ban seeks to do.

                  In short, under clear Supreme Court precedent, the 6 Week Ban is unquestionably

unconstitutional. Plaintiffs have therefore established to a near certainty their likelihood of


8
  See also Planned Parenthood of the Heartland, Inc. v. Reynolds, Case No. EQCE 83074, 2019 WL 312072, at *4
(Iowa Dist. Ct. Jan. 22, 2019) (Trial Order) (holding that a ban on abortions after a fetal heartbeat is detected, which
operated as a 6-week ban, violated the Iowa Constitution).



                                                          10
    Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 11 of 14



succeeding on the merits of their claim that the ban violates their patients’ substantive due process

rights.

          II.   Plaintiffs and their Patients Will Suffer Irreparable Harm if the 6 Week Ban
                Takes Effect.

                Plaintiffs and their patients will suffer serious and irreparable harm in the absence

of a preliminary injunction. By enacting a near-total ban on abortion, the ban prevents pregnant

women from exercising their fundamental constitutional right of reproductive freedom. Like the

15 Week Ban, the 6 Week Ban is an outright ban on pre-viability abortions that threatens

“irreparable harm to Mississippians’ abilities to control their ‘destiny and . . . body.’” Jackson

Women's Health Org. v. Currier, No. 3:18-CV-171-CWR-FKB, 2018 WL 1567867, at *1 (S.D.

Miss. Mar. 20, 2018) (quoting Casey, 505 U.S. at 869). It is well established that, where a plaintiff

establishes a constitutional violation, no further showing of irreparable injury is necessary. See

Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of [constitutional] freedoms . . .

unquestionably constitutes irreparable injury.”); Opulent Life Church v. City of Holly Springs, 697

F.3d 279, 295 (5th Cir. 2012) (“When an alleged deprivation of a constitutional right is involved,

most courts hold that no further showing of irreparable injury is necessary.” (citation omitted));

Deerfield Med. Ctr., 661 F.2d at 338 (5th Cir. 1981) (When “the constitutional right of privacy is

‘either threatened or in fact being impaired,’ . . . this conclusion mandates a finding of irreparable

injury.” (quoting Elrod, 427 U.S. at 373)).

                Further, forcing women to remain pregnant against their will inflicts physical and

emotional consequences upon women that alone constitute irreparable harm. See, e.g., Elrod, 427

U.S. at 373-74 (threatened and actual loss of First Amendment freedoms); Deerfield Med. Ctr.,

661 F.2d at 338 (alleged violation of women’s right to privacy); Jackson Women’s Health Org. v.

Currier, 940 F. Supp. 2d 416, 423 n.6 (S.D. Miss. 2013), aff’d, 760 F.3d 448 (5th Cir. 2014).



                                                 11
    Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 12 of 14



       III.    The Injuries to Plaintiffs and Their Patients Far Outweigh Any Harm to
               Defendants.

               While Plaintiffs and their patients will suffer numerous irreparable harms without

an injunction, Defendants will suffer no injury whatsoever; Plaintiffs’ requested relief will simply

preserve the status quo. See Jackson Women’s Health Org., 940 F. Supp. 2d at 424 (because

preliminary injunction order would “essentially continue[] the status quo,” balance of equities tips

in favor of preliminary relief). Further, the State cannot be harmed by being prevented from

violating the Constitution. See Deerfield Med. Ctr., 661 F.2d at 338-39. Thus, the balance of

hardships tips decidedly in favor of granting the relief Plaintiffs seek.

       IV.     A Preliminary Injunction Will Serve the Public Interest.

               A preliminary injunction would plainly serve the public interest. Indeed, the public

interest is served “when an injunction is designed to avoid constitutional deprivations.” Jackson

Women’s Health Org., 940 F. Supp. 2d at 424; see also Ingebretsen v. Jackson Pub. Sch. Dist., 88

F.3d 274, 280 (5th Cir. 1996) (“public interest [is] not disserved by an injunction preventing [the]

implementation” of law that violates constitutional rights). Further, the public interest is well-

served by “maintaining the status quo pending a full trial on the merits.” United States v. Texas,

508 F.2d 98, 101 (5th Cir. 1975).

               Preliminary injunctive relief in this case would protect women’s constitutional right

to access abortion care prior to viability. Without relief from the Court, nearly all of the Clinic’s

patients will be forced either to carry their pregnancy to term or to leave the state to obtain an

abortion. Carr-Ellis Decl. ¶ 18. Further, restraining Defendants from enforcing the Act will

maintain the status quo. Accordingly, a preliminary injunction serves the public interest.




                                                  12
    Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 13 of 14



                                         CONCLUSION

               For the reasons set forth above, Plaintiffs respectfully request that the Court issue

a preliminary injunction prohibiting Defendants from enforcing S.B. 2116 as applied to pre-

viability abortions and for such further relief that the Court deems warranted.



Respectfully submitted this 28th day of March 2019.

 /s/ Aaron Delaney_________________                /s/ Robert McDuff_____________________
 Claudia Hammerman,* NY Bar # 2574333              Robert B. McDuff, MS Bar, # 2532
 Aaron S. Delaney,* NY Bar # 4321642               767 North Congress Street
 Caitlin Grusauskas,* NY Bar # 4846788             Jackson, MS 39202
 Alexia D. Korberg,* NY Bar # 5094222              (601) 969-0802 (phone)
 Paul, Weiss, Rifkind, Wharton                     (601) 969-0804 (fax)
    & Garrison, LLP                                rbm@mcdufflaw.com
 1285 Avenue of the Americas
 New York, NY 10019                                Beth L. Orlansky, MS Bar # 3938
 (212) 373-3000 (phone)                            Mississippi Center for Justice
 (212) 492-0364 (fax)                              P.O. Box 1023
 chammerman@paulweiss.com                          Jackson, MS 39205
 adelaney@paulweiss.com                            (601) 352-2269 (phone)
 cgrusauskas@paulweiss.com                         borlansky@mscenterforjustice.org
 akorberg@paulweiss.com
 *Pro Hac Vice

 Roberto J. Gonzalez,* D.C. Bar # 501406           Hillary Schneller,* NY Bar # 5151154
 Crystal Johnson,* NY Bar # 5405204                Julie Rikelman,* NY Bar # 3011426
 Paul, Weiss, Rifkind, Wharton                     Leah Wiederhorn,* NY Bar # 4502845
    & Garrison, LLP                                Christine Parker,* CA Bar # 315529
 2001 K Street, NW                                 Center for Reproductive Rights
 Washington, D.C. 20006                            199 Water Street, 22nd Floor
 (202) 223-7316 (phone)                            New York, NY 10038
 (202) 204-7344 (fax)                              (917) 637-3777 (phone)
 rgonzalez@paulweiss.com                           (917) 637-3666 (fax)
 cjohnson@paulweiss.com                            hschneller@reprorights.org
 *Pro Hac Vice                                     jrikelman@reprorights.org
                                                   lwiederhorn@reprorights.org
                                                   cparker@reprorights.org
                                                   *Pro Hac Vice


                                ATTORNEYS FOR PLAINTIFFS



                                                13
    Case 3:18-cv-00171-CWR-FKB Document 102 Filed 03/28/19 Page 14 of 14



                                   CERTIFICATE OF SERVICE

                I hereby certify that on March 28, 2019, I caused the foregoing Memorandum of

Law in Support of Plaintiffs’ Motion for a Preliminary Injunction to be electronically filed with

the Clerk of the Court by using the Court’s CM/ECF system, which will send a notice of electronic

filing to all counsel of record.



                                                     /s/ Aaron Delaney_____
                                                    Aaron Delaney,* NY Bar #4321642
                                                    Paul, Weiss, Wharton, Rifkind
                                                    & Garrison, LLP
                                                    1285 Avenue of the Americas
                                                    New York, NY 10019
                                                    Ph: (212)-373-3119
                                                    Fax: (212)-492-0119
                                                    adelaney@paulweiss.com
                                                    *Admitted pro hac vice




                                               14
